--------------------------------------------------------------------------------

Exhibit 10.3
 
SUBLICENSE AGREEMENT


This Sublicense Agreement (“Agreement”) is made and entered into as of the 1st
day of October, 2013 (the “Effective Date”), by and between BioTime, Inc., a
California corporation (“BioTime”), and Asterias Biotherapeutics, Inc., a
Delaware corporation (“Asterias”).  BioTime and Asterias are sometimes
hereinafter referred to as the “Parties”.


WITNESSETH


WHEREAS, BioTime owns an inventory of certain proprietary human embryonic stem
cell lines (“ESI Lines”) developed by its subsidiary ES Cell International Pte
Ltd (“ESI”); and


WHEREAS, BioTime has agreed to provide to Asterias, a quantity of ESI Lines
under an Asset Contribution Agreement, dated January 4, 2013, subject to
Asterias agreeing to the terms and conditions set forth in this Agreement;


WHEREAS, ESI has licensed to BioTime the right to use certain patents, with the
right to grant sublicenses;


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Parties hereto agree as follows:


ARTICLE 1 ‑ DEFINITIONS


1.1            “AFFILIATE” means any corporation (other than BioTime), limited
liability company, limited partnership or other entity in control of, controlled
by, or under common control with Asterias.


1.2            “CONFIDENTIAL INFORMATION” means confidential or proprietary
information of ESI or BioTime relating to the ESI LINES and PATENT RIGHTS.
 CONFIDENTIAL INFORMATION may be in written, graphic, oral or physical form and
may include scientific knowledge, know-how, processes, inventions, techniques,
formulae, specifications, reports, studies, findings, data, plans or other
records, and/or biological materials. CONFIDENTIAL INFORMATION shall not
include:  (a) information which is, or later becomes, generally available to the
public through no fault of Asterias or any SUBSIDIARY; (b) information which is
provided to Asterias or a SUBSIDIARY by an independent third party having no
obligation to keep the information secret; and (c) information which Asterias or
a SUBSIDIARY can establish by written documentation was independently developed
by it without reference to the CONFIDENTIAL INFORMATION.


1.3            “PATENT RIGHTS” means the patents and patent applications
identified on Exhibit A attached hereto, and any divisional, continuation or
continuation-in-part of those applications, but only to the extent the claims in
said applications are directed to subject matter specifically described in the
patents and patent applications identified on Exhibit A, as well as any patents
issued on these patent applications, and any reissues, reexaminations,
extensions and substitutions (or the equivalent) thereof and any foreign
counterparts to those patents and patent applications.  The parties agree that
Exhibit A may be revised from time to time after the EFFECTIVE DATE to reflect
changes thereto.



--------------------------------------------------------------------------------

1.4            “SUBSIDIARY” means any corporation, limited liability company,
limited partnership or other entity controlled by Asterias through equity
ownership or voting power as a holder of capital stock, voting debt instruments,
or other securities or under any contract or agreement.


For purposes of this Agreement, except as otherwise expressly provided herein or
unless the context otherwise requires:  (a) the use herein of the plural shall
include the single and vice versa and the use of the masculine shall include the
feminine; (b) unless otherwise set forth herein, the use of the term “including”
or “includes” means “including [includes] but [is] not limited to”; and (c) the
words “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular provision.  Additional terms
may be defined throughout this Agreement.


ARTICLE 2 - LICENSE GRANT; USE; RESTRICTIONS


2.1            Grant of Rights; Use.  BioTime hereby grants to Asterias, and
Asterias accepts, subject to the terms and conditions of this Agreement, a
royalty-free, non-exclusive, world-wide right to use the ESI LINES and
sublicense to use PATENT RIGHTS for any and all uses other than resale of ESI
LINES or transfer of ESI LINES to third parties without consideration, or
sublicensing PATENT RIGHTS to third parties other than SUBSIDIARIES.


2.2            Transfers/Sublicensing.  Asterias shall not transfer, grant
sublicenses of its rights or assign, in whole or in part, any of its rights
under Section 2.1 without the prior written consent and approval of BioTime,
which consent may be granted or withheld in BioTime’s sole discretion, , except
that BioTime’s consent shall not be required for the following:  (a) a transfer,
assignment and/or sublicense to a SUBSIDIARY; (b) a transfer of materials and/or
sublicense from Asterias or a SUBSIDIARY to enable the transferee/sublicense to
engage in a project of collaborative research with Asterias or a SUBSIDIARY
using ESI LINES or PATENT RIGHTS for the development of new products; (c) a
transfer of materials and/or sublicense from Asterias or a SUBSIDIARY to enable
the transferee/sublicensee to perform specific services in support of the sale
or distribution of new products (e.g. testing, contract manufacturing,
distribution) made or derived from ESI LINES or using PATENT RIGHTS, or (d) a
transfer of materials and/or sublicense from Asterias or a SUBSIDIARY to use ESI
LINES and/or PATENT RIGHTS to manufacture, market, distribute, and sell new
products, or to perform other activities necessary for the commercialization of
new products, made or derived from ESI LINES and/or using PATENT RIGHTS.


2.3            Third Party Patents.  Asterias acknowledges that, depending on
the nature of the products developed or to be developed, made, sold, and
licensed from the ESI LINES, additional licenses from third parties, including
without limitation Wisconsin Alumni Research Foundation (WARF) or WiCell
Research Institute, may be required.  BioTime shall have no obligation to obtain
for or otherwise provide, by sublicense or otherwise, any license or sublicense
to use any patents, technology, know-how or other intellectual property
belonging to BioTime, any BioTime Affiliate (other than Asterias and
SUBSIDIARIES), or any third party.



--------------------------------------------------------------------------------

2.4            Legal Compliance.  Asterias is solely responsible for the
management and use of the ESI Lines supplied hereunder, including without
limitation the storage, use, and disposal of the ESI Lines.  Asterias
acknowledges that the use of the ESI Lines is subject to federal, state and
local statutes, rules, regulations and guidelines, which, without limiting the
generality of the foregoing, may restrict or prohibit (i) the introduction of
stem cells from a covered stem cell line into nonhuman primate embryos; (ii) the
introduction of any stem cells, whether human or nonhuman, into human embryos;
and (iii) breeding any animal into which stem cells from a covered stem cell
line have been introduced.  Asterias also acknowledges that the ESI Lines have
not been approved by the United States Food and Drug Administration or any
comparable foreign government agency for any therapeutic or diagnostic use.  If
any governmental regulatory body requires any permits, licenses or approvals in
connection with the use of the ESI Lines by Asterias or any SUBSIDIARY or
sublicensee, Asterias or such SUBSIDIARY or sublicensee shall be responsible for
obtaining the same at its or their expense.


ARTICLE 3 - PATENT RIGHTS


3.1            Prosecution of Patents and Claims,  Asterias will cooperate with
BioTime and ESI to prosecute such patents and claims under patent applications
or other PATENT RIGHTS as BioTime or ESI may reasonably request.


3.2            Infringement of PATENT RIGHTS.  The Parties agree to notify each
other in writing of any third-party claim of invalidity or unenforceability of
the PATENT RIGHTS, or of any interference or other proceeding affecting the
PATENT RIGHTS.


3.3            New Patents, Inventions, and Discoveries.  Asterias shall have
the right to file and prosecute new patent applications (and to obtain new
patents) covering any new products developed by Asterias using ESI LINES, or
derived from ESI LINES, and any other subject matter, based on any technology,
invention, or discovery made by Asterias or any of its SUBSIDIARIES or any
sublicensees using PATENT RIGHTS; provided, that (a) Asterias and its
SUBSIDIARIES and sublicensees shall use ESI LINES and only for the purpose of
developing new products from ESI LINES, and (b) Asterias shall, and shall cause
its Subsidiaries to, license to BioTime, on a royalty-free basis, the right to
use such new patents for any and all purposes in any country, except for use in
producing, manufacturing, distributing, or selling and product developed by
Asterias or any SUBSIDIARY.



--------------------------------------------------------------------------------

ARTICLE 4– INDEMNIFICATION
LIMITATION OF LIABILITY AND INSURANCE


4.1            Asterias shall at all times during the term of this Agreement and
thereafter, indemnify, defend and hold harmless BioTime, ESI, and the respective
successors, assigns, agents, officers, directors, shareholders and employees of
BioTime and ESI (each, an “Indemnified Party”), at Asterias’ sole cost and
expense, against all liabilities of any kind whatsoever, including legal
expenses and reasonable attorneys’ fees, arising out of the death of or injury
to any person or persons or out of any damage to property resulting from the
development, production, manufacture, use, sale, distribution, lease, license,
transfer, consumption or advertisement of any product, process, or service by
Asterias, any SUBSIDIARY, or by any licensee or contractor of Asterias, that
includes or was derived or produced from ESI LINES or using PATENT RIGHTS, or
arising from any obligation, act or omission, or from a breach of any
representation or warranty of Asterias under this Agreement, excepting only
claims of that result from the willful misconduct of, or knowing violation of
law by an Indemnified Party.  The indemnification obligations set forth herein
are subject to the following conditions: (i) the Indemnified Party shall notify
Asterias in writing promptly upon learning of any claim or suit for which
indemnification is sought; (ii) Asterias shall have control of the defense or
settlement, provided that the Indemnified Party shall have the right (but not
the obligation) to participate in such defense or settlement with counsel at its
selection and at (x) its sole expense if Asterias is conducting the defense of
the claim, (y) Asterias’ expense if Asterias has not commenced or is not
continuing the defense of the claim, or (z) Asterias’ expense if the defense of
Asterias and the Indemnified Party by the same counsel would give rise to any
conflict of interest or if the Indemnified Party has defenses that are in
addition to or different than those available to Asterias; and (iii) the
Indemnified Party shall reasonably cooperate with the defense, at Asterias’
expense.


4.2            EXCEPT AS OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT,
BIOTIME, ESI, AND THEIR RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS,
EMPLOYEES, AND AFFILIATES (OTHER THAN Asterias) MAKE NO REPRESENTATIONS AND
EXTEND NO WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING BUT NOT
LIMITED TO WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
VALIDITY OF PATENT RIGHTS CLAIMS, ISSUED OR PENDING, AND THE ABSENCE OF LATENT
OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND ANY AND ALL SUCH WARRANTIES
ARE EXPRESSLY DISCLAIMED.  NOTHING IN THIS AGREEMENT SHALL BE CONSTRUED AS A
REPRESENTATION MADE OR WARRANTY GIVEN BY BIOTIME OR ESI THAT THE USE OR PRACTICE
BY Asterias OF THE LICENSE GRANTED HEREUNDER SHALL NOT INFRINGE THE PATENT
RIGHTS OF ANY THIRD PARTY. IN NO EVENT SHALL BIOTIME, ESI, OR ANY OF THEIR
RESPECTIVE DIRECTORS, OFFICERS, AGENTS, SHAREHOLDERS, EMPLOYEES AND AFFILIATES
(OTHER THAN Asterias) BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF ANY
KIND, INCLUDING ECONOMIC DAMAGE OR INJURY TO PROPERTY AND LOST PROFITS,
REGARDLESS OF WHETHER BIOTIME SHALL BE ADVISED, SHALL HAVE OTHER REASON TO KNOW,
OR IN FACT SHALL KNOW OF THE POSSIBILITY OF SUCH DAMAGES.


4.3            Asterias agrees to maintain insurance or self-insurance that is
reasonably adequate to fulfill any potential obligation to the indemnified
parties.  Asterias shall continue to maintain such insurance or self-insurance
during the term of this Agreement and after the expiration or termination of
this Agreement for a period of five (5) years.

--------------------------------------------------------------------------------

ARTICLE 5– TERMINATION


5.1            This Agreement shall be effective on the Effective Date and shall
terminate upon the termination of the ESI License Agreement, unless sooner
terminated as provided in this Article 8.


5.2            BioTime may terminate this Agreement and the rights, privileges
and license granted hereunder by written notice upon a breach or default of this
Agreement by Asterias if the breach or default is not cured within thirty (30)
days after a written request to remedy such breach, or if the breach or default
cannot be cured within said thirty (30) day period, failure of Asterias within
said thirty (30) day period to proceed with reasonable promptness thereafter to
cure the breach, provided that a cure is fully implemented with one hundred
twenty (120) days after occurrence.  Such termination shall become automatically
effective unless Asterias shall have cured any such material breach or default
prior to the expiration of the applicable cure period.


5.3            Asterias shall have the right to terminate this Agreement at any
time on three (3) months’ prior notice to BioTime.


5.4            Upon termination of this Agreement, Asterias shall cease all uses
of every and any kind of ESI LINES and PATENT RIGHTS.


5.5            Upon termination of this Agreement for any reason, nothing herein
shall be construed to release either party from any obligation that matured
prior to the effective date of such termination; and Article 4 and Article 6,
and any other Sections or provisions which by their nature are intended to
survive termination, shall survive any such termination.


ARTICLE 6 - CONFIDENTIALITY


6.1            During the course of this Agreement, BioTime may provide Asterias
with CONFIDENTIAL INFORMATION belonging to BioTime or ESI.  CONFIDENTIAL
INFORMATION may be disclosed in oral, visual or written form, and includes such
information that is designated in writing as such at the time of disclosure,
orally disclosed information that is designated in writing as confidential
within 30 days after such oral disclosure, or information which, under all of
the given circumstances ought reasonably be treated as CONFIDENTIAL INFORMATION.
Asterias shall exercise reasonable care to protect the CONFIDENTIAL INFORMATION
disclosed to Asterias by BioTime or ESI from disclosure to third parties and no
such disclosure shall be made without the written permission of BioTime or ESI.
 Upon termination or expiration of this Agreement, Asterias shall comply with
BioTime’s written request to return to BioTime all CONFIDENTIAL INFORMATION that
is in written or tangible form.  Except as expressly provided herein, Asterias
is not being granted any license to use BioTime’s or ESI’s CONFIDENTIAL
INFORMATION.  The obligations of Asterias under this Article 6 shall survive any
expiration or termination of this Agreement.  Notwithstanding the preceding
provisions of this Section 6.1, until such time as this Agreement is terminated:
 Asterias shall have the right to disclose CONFIDENTIAL INFORMATION and the
content of patent applications related to or included in PATENT RIGHTS to third
parties in connection the licensing or sale of products developed by Asterias
using or derived from ESI Lines or using PATENT RIGHTS, but only to the extent
that such disclosure is necessary for the use of the product, and provided, that
the third parties agree in writing to keep such information confidential on the
same basis as Asterias agrees to maintain CONFIDENTIAL INFORMATION confidential
under this Agreement.



--------------------------------------------------------------------------------

6.2            The parties agree that the specific terms (but not the overall
existence) of this Agreement shall be considered CONFIDENTIAL INFORMATION;
provided, however, that the parties may disclose the terms of this Agreement to
investors or potential investors, potential business partners, potential
sublicensees and assignees, potential co-developers, manufacturers, marketers,
or distributors of products and processes, and in any prospectus, offering,
memorandum, or other document or filing required by applicable securities laws
or other applicable law or regulation.  The parties may also disclose
CONFIDENTIAL INFORMATION that is required to be disclosed to comply with
applicable law or court order, provided that the recipient gives reasonable
prior written notice of the required disclosure to the discloser and reasonably
cooperates with the discloser’s efforts to prevent such disclosure.


ARTICLE 7 - NOTICES AND OTHER COMMUNICATIONS


7.1            Any notice or other communication required to be given to any
party will be deemed to have been properly given and to be effective (a) on the
date of delivery if delivered by hand, air courier delivery service, confirmed
facsimile transmission, or confirmed electronic mail, or (b) four days after
being deposited in the United States Mail, certified first class postage
prepaid, in each case if sent to the respective addresses, FAX number or email
address given below, or to another address as it shall designate by written
notice given to the other party in the manner provided in this Section.
 
 
                 
In the case of Asterias:
Asterias Biotherapeutics, Inc.
 
 
301 Harbor Bay Parkway, Suite 100
 
 
Alameda, California 94502
 
 
FAX:  (510) 521-3389
 
 
Attention:  Thomas Okarma, Chief Executive Officer

 
                 
In the case of BioTime 
BioTime, Inc.
 
 
301 Harbor Bay Parkway, Suite 100
 
 
Alameda, California 94502
 
 
FAX:  (510) 521-3389
 
 
Attention:  Michael D. West, President

--------------------------------------------------------------------------------

ARTICLE 8- REPRESENTATIONS AND WARRANTIES


8.1            Asterias represents and warrants that it has full corporate power
and authority to enter into this Agreement, that this Agreement constitutes the
binding legal obligation of Asterias, enforceable in accordance with its terms,
and that the execution and performance of this Agreement by Asterias will not
violate, contravene or conflict with any other agreement to which Asterias is a
party or by which it is bound or with any law, rule or regulation applicable to
Asterias, and that any permits, consents or approvals necessary or appropriate
for Asterias to enter into this Agreement have been obtained.


8.2            Asterias is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.


8.3            Asterias represents and warrants that (a) it has the full legal
right and power to enter into this Agreement and to grant the sublicenses
granted hereunder, and (b) that this Agreement constitutes the binding legal
obligation of Asterias, enforceable in accordance with its terms.


8.4            BioTime represents and warrants that it has full corporate power
and authority to enter into this Agreement, that this Agreement constitutes the
binding legal obligation of BioTime, enforceable in accordance with its terms,
and that the execution and performance of this Agreement by BioTime will not
violate, contravene or conflict with any other agreement to which BioTime is a
party or by which it is bound or with any law, rule or regulation applicable to
BioTime, and that any permits, consents or approvals necessary or appropriate
for BioTime to enter into this Agreement have been obtained.


8.5            BioTime is an entity duly incorporated or otherwise organized,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or organization, with the requisite power and authority to own and
use its properties and assets and to carry on its business as currently
conducted.


8.6            BioTime represents and warrants that (a) it has the full legal
right and power to enter into this Agreement and to grant the sublicenses
granted hereunder, and (b) that this Agreement constitutes the binding legal
obligation of BioTime, enforceable in accordance with its terms.


ARTICLE 9‑ MISCELLANEOUS PROVISIONS


9.1            Nothing herein shall be deemed to constitute either party as the
agent or representative of the other party.


9.2            To the extent commercially feasible, and consistent with
prevailing business practices, all products manufactured or sold under this
Agreement will be marked with the number of each issued patent that applies to
such product.



--------------------------------------------------------------------------------

9.3            This Agreement shall be construed, governed, interpreted and
applied in accordance with the laws of the state of California, without regard
to principles of conflicts of law thereof, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent was granted.


9.4            The parties hereto acknowledge that this Agreement (including the
Exhibits hereto) sets forth the entire Agreement and understanding of the
parties hereto as to the subject matter hereof, and shall not be subject to any
change or modification except by the execution of a written instrument
subscribed to by the parties hereto.


9.5            The provisions of this Agreement are severable, and in the event
that any provisions of this Agreement shall be determined to be invalid or
unenforceable under any controlling body of the law, such invalidity or
unenforceability shall not in any way affect the validity or enforceability of
the remaining provisions hereof.


9.6            The failure of either party to assert a right hereunder or to
insist upon compliance with any term or condition of this Agreement shall not
constitute a waiver of that right or excuse a similar subsequent failure to
perform any such term or condition by the other party.


9.7            The parties agree that the sublicenses granted to Asterias to use
PATENT RIGHTS constitute licenses of “intellectual property” as defined in the
United States Bankruptcy Code (the “Bankruptcy Code”) and as used in Section
365(n) of the Bankruptcy Code.

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have duly executed this Agreement as of the
Effective Date set forth above.
 
ASTERIAS BIOTHERAPEUTICS, INC.
 
 
 
By:
s/Thomas Okarma
 
 
Thomas Okarma, Chief Executive Officer


By:
s/Judith Segall
 
 
Judith Segall, Secretary

 
BIOTIME, INC.
 
 
 
By:
s/Michael D. West
 
 
Michael D. West, Chief Executive Officer


By:
s/Judith Segall
 
 
Judith Segall, Secretary

--------------------------------------------------------------------------------

EXHIBIT A


LICENSED PATENTS
 
 
Methods of regulating differentiation in stem cells
Pebay et al, US Patent number 7,604,990
 
 
Methods of regulating differentiation in stem cells
Pebay et al, US Patent number 7,413,903

 


--------------------------------------------------------------------------------